department of the treasury employer_identification_number contact person - id number contact telephone number id uil internal_revenue_service p o box cincinnati oh number release date date legend x dollar amount of scholarship y percentage amount z country of operation dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program you annually award up to five educational loan scholarships of x dollars at y interest to students pursuing graduate degrees in the z there is no security required for the scholarship the recipients repay the scholarships when able after the completion of their studies in a payment schedule arranged with you the recipients must start payments within two years after the completion of their studies letter catalog number 58263t the conditions for granting scholarships are as follows applicants must have proved their academic excellence through their scholastic record applicants must have completed their bachelor's degree and pursuing a graduate degree applicants must have secured admission at an accredited university in the z applicants must have secured any necessary visa or other immigration papers applicants must have arranged for the necessary funds but have a need for supplemental funds the selection committee will be composed of your board members you have represented that the availability of the scholarships is publicly announced on your website scholarship recipients are selected according to the following criteria application academic records recommendations and references admission letter from the university with the start date academic unit requirement and a list of imposed conditions if any proof of secured visa or immigration papers if needed plan for total funds needed and personal or other funds arranged to date accepted and signed y loan agreement interview with one member of the selection committee review by the selection committee and final selection you will pay the scholarships directly to the recipients you represent that you review certified transcripts provided by the recipients review bio-data and do checks as needed and review admission letters and visa grant letters provided by the recipients you further represent that you maintain all records relating to the scholarships including forms and loan agreements basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58263t the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
